[secondamendmentto2017cre001.jpg]
SECOND AMENDMENT TO CREDIT AGREEMENT This SECOND AMENDMENT TO CREDIT AGREEMENT
(this “Second Amendment”) is entered into as of December 20, 2019 (the “Second
Amendment Closing Date”) and effective as of the Second Amendment Effective Date
(as defined below), among HERITAGE-CRYSTAL CLEAN, LLC, an Indiana limited
liability company (the “Borrower”), HERITAGE-CRYSTAL CLEAN, INC., a Delaware
corporation (“Holdings”), each Subsidiary of the Borrower from time to time
party to the Credit Agreement referred to below (collectively with Holdings, the
“Guarantors”; and the Guarantors together with the Borrower, the “Loan
Parties”), each lender from time to time party to such Credit Agreement
(collectively, the “Lenders” and individually, each a “Lender”), and BANK OF
AMERICA, N.A., as the Administrative Agent (the “Agent”). WHEREAS, the Borrower,
the other Loan Parties, the Lenders and the Agent are party to that certain
Credit Agreement, dated as of February 21, 2017 (as amended, restated,
supplemented or modified from time to time, the “Credit Agreement”), pursuant to
which the Lenders have extended credit to the Borrower on the terms set forth
therein; WHEREAS, the Loan Parties and the Required Lenders have agreed to make
certain amendments and updates to the Credit Agreement on the terms and subject
to the conditions set forth herein; NOW, THEREFORE, in consideration of the
mutual agreements, provisions and covenants contained herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows: 1. Definitions. Capitalized terms
used herein without definition shall have the meanings assigned to such terms in
the Credit Agreement. This Second Amendment shall constitute a Loan Document for
all purposes of the Credit Agreement and the other Loan Documents. 2. Amendments
to Section 1.01 (Defined Terms) of the Credit Agreement. (a) The definition of
“Base Rate” is hereby amended to read in its entirety as follows: ““Base Rate”
means for any day a fluctuating rate per annum equal to the highest of (a) the
Federal Funds Rate plus 1/2 of 1%, (b) the LIBOR Rate plus 1.00%, and (c) the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America as its “prime rate”. The “prime rate” is a rate set by Bank
of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change. If the Base Rate is being used as an alternate rate
of interest pursuant to Section 3.03 hereof, then the Base Rate shall be the
greater of clauses (a) and (c) above and shall be determined without reference
to clause (b) above.”



--------------------------------------------------------------------------------



 
[secondamendmentto2017cre002.jpg]
(b) The definition of “ERISA” is hereby amended to read in its entirety as
follows: ““ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.” (c) The
definition of “LIBOR Rate” is hereby amended to read in its entirety as follows:
““LIBOR Rate” means, (a) for any Interest Period with respect to a LIBOR Rate
Loan, the rate per annum equal to the London Interbank Offered Rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Interest Period) (“LIBOR”) as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; (b) for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and (c) if the LIBOR Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement.” (d)
The definition of “Wilmington City Property” is hereby deleted in its entirety.
(e) The following definitions are hereby added to Section 1.01 in the
appropriate alphabetical order: ““Beneficial Ownership Certification” means a
certification regarding beneficial ownership required by the Beneficial
Ownership Regulation. “Beneficial Ownership Regulation” means 31 C.F.R. §
1010.230. “Benefit Plan” means any of (a) an “employee benefit plan” (as defined
in ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time). “LIBOR Successor Rate” has the meaning
specified in Section 3.03(c). 2 4810-9188-4449, v. 8



--------------------------------------------------------------------------------



 
[secondamendmentto2017cre003.jpg]
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement). “Permitted Sale Properties” means those certain industrial
facilities located at (i) 505 South Market Street, Wilmington City, Delaware;
(ii) 5690 W. Midway Road (a/k/a Environment Drive) Fort Pierce, Florida; (iii)
2124 East Highway 31, Corsicana, Texas and (iv) 809 Overstreet Street, Franklin,
Indiana. “PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement. “Second Amendment Closing Date” means December 20,
2019. “SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate” means SOFR or Term SOFR. “Term SOFR” means the forward-looking
term rate for any period that is approximately (as determined by the
Administrative Agent) as long as any of the Interest Period options set forth in
the definition of “Interest Period” and that is based on SOFR and that has been
selected or recommended by the Relevant Governmental Body, in each case as
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion.” 3. Amendments to Section 1.05 (Times
of Day; Rates) of the Credit Agreement. Section 1.05 is hereby deleted in its
entirety and replaced with the following: “1.05. Times of Day; Rates. Unless
otherwise specified, all references herein to times of day shall be references
to Eastern time (daylight or standard, as applicable). The Administrative Agent
does not warrant, nor accept responsibility, nor shall the Administrative Agent
have any liability with respect to the administration, submission or any other
matter related to the rates in the definition of “LIBOR Rate” or with respect to
3 4810-9188-4449, v. 8



--------------------------------------------------------------------------------



 
[secondamendmentto2017cre004.jpg]
any rate that is an alternative or replacement for or successor to any of such
rate (including, without limitation, any LIBOR Successor Rate) or the effect of
any of the foregoing, or of any LIBOR Successor Rate Conforming Changes.” 4.
Amendments to Section 3.03 (Inability to Determine Rates) of the Credit
Agreement. Section 3.03 is hereby deleted in its entirety and replaced with the
following: “3.03. Inability to Determine Rates. (a) If in connection with any
request for a LIBOR Rate Loan or a conversion to or continuation thereof, (i)
the Administrative Agent determines that (A) U.S. Dollar deposits are not being
offered to banks in the London interbank Eurodollar market for the applicable
amount and Interest Period of such LIBOR Rate Loan, or (B)(x) adequate and
reasonable means do not exist for determining the LIBOR Rate for any requested
Interest Period with respect to a proposed LIBOR Rate Loan or in connection with
an existing or proposed Base Rate Loan and (y) the circumstances described in
Section 3.03(c)(i) do not apply (in each case with respect to this clause (i),
“Impacted Loans”), or (ii) the Administrative Agent determines that for any
reason the LIBOR Rate for any requested Interest Period with respect to a
proposed LIBOR Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such LIBOR Rate Loan, the Administrative Agent will promptly
so notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain LIBOR Rate Loans shall be suspended, (to the extent
of the affected LIBOR Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the LIBOR Rate
component of the Base Rate, the utilization of the LIBOR Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of LIBOR Rate Loans (to the
extent of the affected LIBOR Rate Loans or Interest Periods) or, failing that,
will be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein. (b)
Notwithstanding the foregoing, if the Administrative Agent or the Required
Lenders have made the determination described in clause (i) of Section 3.03(a),
the Administrative Agent, in consultation with the Borrower, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent or the Required Lenders (as applicable)
revoke(s) the notice delivered with respect to the Impacted Loans under clause
(i) of the first sentence of this Section 3.03(a), (ii) the Administrative Agent
or the Required Lenders notify the Administrative Agent and the Borrower that
such alternative interest rate does not adequately and fairly reflect the cost
to such Lenders of funding the Impacted Loans, or (iii) any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof. (c)
Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the 4 4810-9188-4449, v. 8



--------------------------------------------------------------------------------



 
[secondamendmentto2017cre005.jpg]
Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that: (i) adequate and reasonable means do not exist for ascertaining LIBOR for
any requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or (ii) the administrator of the
LIBOR Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which LIBOR or the LIBOR Screen Rate shall no longer be made available, or
used for determining the interest rate of loans, provided that, at the time of
such statement, there is no successor administrator that is satisfactory to the
Administrative Agent, that will continue to provide LIBOR after such specific
date (such specific date, the “Scheduled Unavailability Date”), or (iii)
syndicated loans currently being executed, or that include language similar to
that contained in this Section, are being executed or amended (as applicable) to
incorporate or adopt a new benchmark interest rate to replace LIBOR, then,
reasonably promptly after such determination by the Administrative Agent or
receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.03 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent. If no LIBOR Successor Rate has been
determined and the circumstances under clause (i) above exist or the Scheduled
Unavailability Date has occurred (as applicable), the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be 5
4810-9188-4449, v. 8



--------------------------------------------------------------------------------



 
[secondamendmentto2017cre006.jpg]
suspended, (to the extent of the affected Eurodollar Rate Loans or Interest
Periods), and (y) the Eurodollar Rate component shall no longer be utilized in
determining the Base Rate. Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans (subject to
the foregoing clause (y)) in the amount specified therein. Notwithstanding
anything else herein, any definition of LIBOR Successor Rate shall provide that
in no event shall such LIBOR Successor Rate be less than zero for purposes of
this Agreement. In connection with the implementation of a LIBOR Successor Rate,
the Administrative Agent will have the right to make LIBOR Successor Rate
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
LIBOR Successor Rate Conforming Changes will become effective without any
further action or consent of any other party to this Agreement; provided that,
with respect to any such amendment effected, the Administrative Agent shall post
each such amendment implementing such LIBOR Successor Conforming Changes to the
Lenders reasonably promptly after such amendment becomes effective.” 5.
Amendments to Section 5.12 (ERISA Compliance) of the Credit Agreement. A new
clause (d) is hereby added to Section 5.12 of the Credit Agreement, in
appropriate alphabetical order, to read in its entirety as follows: “(d) The
Borrower represents and warrants as of the Second Amendment Effective Date that
the Borrower is not and will not be using “plan assets” (within the meaning of
29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments;” 6. Amendments to Section 7.03 (Indebtedness) of the Credit
Agreement. Effective March 23, 2019, Section 7.03(e) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following: “(e)
Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets of the Loan Parties
within the limitations set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness, shall not exceed $100,000,000;” 7.
Amendments to Section 7.05 (Dispositions) of the Credit Agreement. Section
7.05(e) of the Credit Agreement is hereby deleted in its entirety and replaced
with the following: “(e) Based upon information separately provided to the
Lenders, Disposition of each of the Permitted Sale Properties, provided that (i)
at the time of any such Disposition and after giving effect thereto, no Default
or Event of Default has occurred and is continuing, (ii) each Permitted Sale
Property is sold or otherwise transferred without liabilities being retained by
the Borrower or any other Loan Party, (iii) the purchase price is paid in cash
and (iv) each Permitted Sale Property is sold or otherwise transferred for fair
market value; and” 6 4810-9188-4449, v. 8



--------------------------------------------------------------------------------



 
[secondamendmentto2017cre007.jpg]
8. Amendments to add a new Section 9.12 (Certain ERISA Matters) to the Credit
Agreement. A new Section 9.12 is hereby added to the Credit Agreement, in
appropriate numerical order, to read in its entirety as follows: “9.12. Certain
ERISA Matters. (a) Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and the
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that at least one
of the following is and will be true: (i) such Lender is not using “plan assets”
(within the meaning of 29 CFR § 2510.3- 101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans, the Letters of
Credit or the Revolving Commitments, (ii) the transaction exemption set forth in
one or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Revolving Commitments and this Agreement, (iii) (A) such Lender is an investment
fund managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Revolving
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Revolving Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84- 14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Revolving Commitments and this Agreement, or (iv) such other representation,
warranty and covenant as may be agreed in writing between the Administrative
Agent, in its sole discretion, and such Lender. (b) In addition, unless either
(1) sub-clause (i) in the immediately preceding clause (a) is true with respect
to a Lender or (2) a Lender has provided another representation, warranty and
covenant in accordance with sub-clause (iv) in the immediately preceding clause
(a), such Lender further (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that
the Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the 7 4810-9188-4449, v.
8



--------------------------------------------------------------------------------



 
[secondamendmentto2017cre008.jpg]
Revolving Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).” 9.
Amendments to Section 11.01 (Amendments, Etc.) of the Credit Agreement. Section
11.01 is hereby amended by deleting the first reference to “No” therein and
replacing it with the following: “Subject to Section 3.03(c), no”. 10.
Amendments to add a new Section 11.23 (Acknowledgement Regarding Any Supported
QFCs) to the Credit Agreement. A new Section 11.23 is hereby added to the Credit
Agreement, in appropriate numerical order, to read in its entirety as follows:
“11.23. Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States): (a) In the event a
Covered Entity that is party to a Supported QFC (each, a “Covered Party”)
becomes subject to a proceeding under a U.S. Special Resolution Regime, the
transfer of such Supported QFC and the benefit of such QFC Credit Support (and
any interest and obligation in or under such Supported QFC and such QFC Credit
Support, and any rights in property securing such Supported QFC or such QFC
Credit Support) from such Covered Party will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Loan Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support. (b) As used in this
Section 11.23, the following terms have the following meanings: “BHC Act
Affiliate” of a party means an “affiliate” (as such term is defined under, and
interpreted in accordance with, 12 U.S.C. 1841(k)) of such party. 8
4810-9188-4449, v. 8



--------------------------------------------------------------------------------



 
[secondamendmentto2017cre009.jpg]
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b). “Default Right” has the
meaning assigned to that term in, and shall be interpreted in accordance with,
12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. “QFC” has the meaning
assigned to the term “qualified financial contract” in, and shall be interpreted
in accordance with, 12 U.S.C. 5390(c)(8)(D).” 11. Conditions to Effectiveness.
This Second Amendment shall become effective on the first date (the “Second
Amendment Effective Date”) upon which each of the following conditions has been
satisfied, which date shall be December 20, 2019: (i) the Agent shall have
received counterpart signature pages to this Second Amendment duly executed and
delivered by the Borrower, each other Loan Party and the Required Lenders, (ii)
arrangements completely satisfactory to the Agent shall have been made for the
payment at closing of all fees and expenses incurred in connection with this
Second Amendment (including the fees and expenses of counsel for the Agent) to
the extent invoiced on or prior to the date hereof and (iii) upon the reasonable
request of any Lender made at least five days prior to the Second Amendment
Closing Date, the Borrower shall have provided to such Lender, and such Lender
shall be reasonably satisfied with, the documentation and other information so
requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, in each case at least five days prior to the Second Amendment
Closing Date. 12. Representations and Warranties. The Borrower and each other
Loan Party jointly and severally represents and warrants to the Agent and the
Lenders as follows: (a) The execution, delivery and performance of this Second
Amendment (i) are within the authority of each of the Loan Parties, (ii) have
been duly authorized by all necessary corporate proceedings by each of the
corporate Loan Parties, and by all necessary proceedings by the managers or
members (as required) by each of the limited liability company Loan Parties,
(iii) do not conflict with or result in any material breach or contravention of
any provision of law, statute, rule or regulation to which any of the Loan
Parties is subject or any judgment, order, writ, injunction, license or permit
applicable to any of the Loan Parties so as to materially adversely affect the
assets, business or any activity of the Loan Parties, and (iv) do not conflict
with any provision of the corporate charter, articles of incorporation or bylaws
of the corporate Loan Parties, the articles of organization or operating
agreements of the limited liability company Loan Parties, or any agreement or
other instrument binding upon any of the Loan Parties. (b) The execution,
delivery and performance of this Second Amendment will result in valid and
legally binding obligations of the Loan Parties enforceable against them in
accordance with the terms and provisions hereof, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
laws relating to or affecting generally the enforcement of creditors’ rights and
except to the extent that availability of the remedy of specific performance or
injunctive relief or other equitable remedy is subject to the discretion of the
court before which any proceeding therefor may be brought. 9 4810-9188-4449, v.
8



--------------------------------------------------------------------------------



 
[secondamendmentto2017cre010.jpg]
(c) The execution, delivery and performance by the Loan Parties of this Second
Amendment do not require any approval or consent of, or filing with, any third
party or governmental agency or authority. (d) The representations and
warranties contained in Article V of the Credit Agreement are true and correct
in all material respects on and as of the date hereof, after giving effect to
this Second Amendment and the Permitted Dispositions, as though made on and as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date. For purposes
of this Paragraph 19(d), the representations and warranties contained in Section
5.05(a) of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to Section 6.01(a) of the Credit Agreement. (e)
Both before and after giving effect to this Second Amendment and the Permitted
Dispositions, no Default or Event of Default has occurred and is continuing. 13.
No Waiver. Nothing contained herein shall be deemed to (i) constitute a waiver
of any Default or Event of Default that may heretofore or hereafter occur or
have occurred and be continuing or, except as expressly provided herein, to
otherwise modify any provision of the Credit Agreement or other Loan Document,
or (ii) give rise to any defenses or counterclaims to any Lender’s right to
compel payment of the Obligations when due or to otherwise enforce its rights
and remedies under the Credit Agreement and the other Loan Documents. 14.
Ratification, etc. Except as expressly amended hereby, the Credit Agreement, the
other Loan Documents, all documents, instruments and agreements related thereto
and the Obligations are hereby ratified and confirmed in all respects and shall
continue in full force and effect. This Second Amendment and the Credit
Agreement shall hereafter be read and construed together as a single document,
and all references in the Credit Agreement, any other Loan Document or any
agreement or instrument related to the Credit Agreement shall hereafter refer to
the Credit Agreement as amended by this Second Amendment. 15. GOVERNING LAW.
THIS SECOND AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK. 16. Counterparts; Etc. This Second Amendment may
be executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which when so executed and delivered shall be an
original, but all of which counterparts taken together shall be deemed to
constitute one and the same instrument. Any counterpart signed by all parties
may be introduced into evidence in any action or proceeding without having to
produce or account for the other counterparts. Likewise, the existence of this
Second Amendment may be established by the introduction into evidence of
counterparts that are separately signed, provided they are otherwise identical
in all material respects. This Second Amendment, to the extent signed and
delivered by means of a facsimile machine or other electronic transmission in
which the actual signature is evident, shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person. At the request of any party hereto, each other party hereto
or thereto shall re- execute original forms hereof and deliver them to all other
parties. No party hereto shall raise the use of a facsimile machine or other
electronic transmission in which the actual signature is evident to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or other
electronic transmission in which the 10 4810-9188-4449, v. 8



--------------------------------------------------------------------------------



 
[secondamendmentto2017cre011.jpg]
actual signature is evident as a defense to the formation of a contract and each
party forever waives such defense. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
11 4810-9188-4449, v. 8



--------------------------------------------------------------------------------



 
[secondamendmentto2017cre012.jpg]




--------------------------------------------------------------------------------



 
[secondamendmentto2017cre013.jpg]




--------------------------------------------------------------------------------



 
[secondamendmentto2017cre014.jpg]
By its signature below, each of the undersigned Guarantors hereby acknowledges
and agrees to the terms of this Second Amendment, including, without limitation,
the representations and warranties (and bringdowns of the same) applicable to
each of them contained herein. Each of the undersigned Guarantors hereby affirms
its obligations of payment and performance under Article X of the Credit
Agreement, and agrees that all "Obligations", as defined in the Credit Agreement
and after giving effect to this Second Amendment, are covered by and guaranteed
under the Guaranty provided under such Anicle X. HERITAGE-CRYSTAL CLEAN, INC.,
as a Guarantor By: Name: Mark DeVita Title: Chief Financial HCC CORPORATION,LLC,
as a Guarantor By: Name: Mark DeVita Title: Treasurer HERITAGE.CRYSTAL CLEAN,
LIMITED, as a Guarantor By Name: Mark DeVita Title: Vice President SAV-TECH
SOLVENT INC., as a Guarantor By Name: Mark DeVita Title: Vice President
MIRACHEM, LLC, as a Guarantor By Name : Patrick l)oushtv Title:
President/ChiefExecutive Officer fSignatures continued on following pages]



--------------------------------------------------------------------------------



 
[secondamendmentto2017cre015.jpg]




--------------------------------------------------------------------------------



 
[secondamendmentto2017cre016.jpg]




--------------------------------------------------------------------------------



 
[secondamendmentto2017cre017.jpg]




--------------------------------------------------------------------------------



 
[secondamendmentto2017cre018.jpg]




--------------------------------------------------------------------------------



 
[secondamendmentto2017cre019.jpg]




--------------------------------------------------------------------------------



 